UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6815



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATRICIA ANN SAVVA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CR-02-280-2)


Submitted:   November 15, 2004         Decided:     November 29, 2004


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia Ann Savva, Appellant Pro Se. Peter W. Kellen, Special
Agent, Frank DeArmon Whitney, United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Patricia Ann Savva appeals the district court’s order

denying her post-conviction motion for return of property under

Fed. R. Crim. P. 41(g).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.      See United States v. Savva, No. CR-02-280-2

(E.D.N.C. April 13, 2004).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED